Case: 10-40190     Document: 00511259412          Page: 1    Date Filed: 10/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 11, 2010

                                     No. 10-40190                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ANDREA SIAS ESPINOSA; RENE ESPINOSA;
GLORIA GARCIA; CESAR GARCIA,

                                                   Plaintiffs-Appellants
v.

UVALDO ZAMORA, Raymondville Chief of Police;
THE CITY OF RAYMONDVILLE, TEXAS;
ELISEO BARNHART, Individually and
in his Official Capacity as Justice of the Peace
and County Judge of Willacy County Texas,
also known as Cheyo

                                                   Defendants-Appellees




                    Appeal from the United States District Court
              for the Southern District of Texas, Brownsville Division
                              USDC No. 1:09-cv-00008


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        There is only one issue properly raised and argued and it is dispositive of
this appeal. The question presented is the propriety of the district court’s ruling


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40190     Document: 00511259412       Page: 2    Date Filed: 10/11/2010

                                    No. 10-40190

that Plaintiffs’ evidence fails to create a genuine issue of material fact regarding
whether the 2007 grand jury indictment leading to the arrest of the Plaintiffs
was “tainted” by the actions of Defendants Eliseo Barnhart and/or Uvaldo
Zamora. Finding no error, we AFFIRM.
      This Court reviews a district court’s grant of summary judgment de novo,
applying the same standards as the district court. E.g., Hirras v. Nat’l R.R. Passenger
Corp., 95 F.3d 396, 399 (5th Cir. 1996). Summary judgment is proper if the record
reflects “that there is no genuine issue as to any material fact and that the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
      The Plaintiffs raised several claims in the district court. However, as
previously indicated, the only remaining issue on appeal is whether the
Plaintiffs raised a fact issue with respect to their claim that the actions of
Defendants Barnhart and Zamora “tainted” the 2007 grand jury proceedings
that resulted in the indictment and arrest of the Plaintiffs. See Shields v. Twiss,
389 F.3d 142, 150 (5th Cir. 2004) (explaining that Fourth Amendment “claims
may be maintained if the plaintiff affirmatively shows that the deliberations of
that intermediary were in some way tainted by the actions of the defendants.”)
(internal quotation marks and citation omitted).
      The complaint alleged that Defendant Barnhart had sexually assaulted
Plaintiff Andrea Espinosa and that she reported it to the authorities. The
complaint further alleged that, in an attempt to discredit Espinosa, Defendant
Barnhart conspired with Defendant Chief of Police Zamora to have her charged
with extortion. Although the unsworn complaint alleges that Barnhart falsely
accused her of extortion, the Plaintiffs did not file a sworn statement that
Barnhart’s claim of extortion was false. Thus, there is no competent summary
judgment evidence demonstrating either that Barnhart’s claim of extortion was
false or that Zamora knew it was false. The Plaintiffs rely on District Attorney



                                          2
   Case: 10-40190      Document: 00511259412         Page: 3     Date Filed: 10/11/2010




                                      No. 10-40190

Juan Guerra’s affidavit in support of their claim. In his affidavit, Guerra states
that the investigation revealed no evidence of extortion but it does not provide
that Barnhart’s claim was false.1           Because the Plaintiffs failed to show a
constitutional violation, the district court properly granted summary judgment
in favor of Willacy County and the City of Raymondville. James v. Harris
County, 577 F.3d 612, 617 (5th Cir. 2009). Under these circumstances, we
conclude that the district court did not err in granting summary judgment.




       1
         To the extent that Guerra offers an opinion that the actions of Barnhart and Zamora
were malicious, there is no evidence from which one could infer that Zamora knew Barnhart’s
account was false and Barnhart did not offer testimony to the 2007 grand jury that indicted
the plaintiffs. This case might be closer if the action were based on a similar indictment
against the plaintiffs returned in 2006. While Barnhart did not testify before the 2007 grand
jury, Barnhart testified before the grand jury retuning the 2006 indictment. However, the
claims based on that indictment were correctly dismissed as barred by limitations and no
appeal from that ruling has been made.

                                             3